        Case 2:18-cv-00105-JM-JTR Document 62 Filed 09/21/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

CHRISTOPHER MARZETT REED                                                               PLAINTIFF
Reg. #21430-076

V.                                  No. 2:18CV00105-JM-JTR

NWANNEM OBI-OKOYE, MD, Health
Services Unit, Forrest City Medium, et al.                                         DEFENDANTS


                                             ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court's findings in all respects. The Motion to Dismiss

(Dkt. No. 37) filed by James Robinson, Gene Beasley, J.F. Caraway, Ian Connors, and Brenda

Hoy, is GRANTED as to Christopher Marzett Reed’s Bivens claims against Robinson, Beasley,

Caraway, and Connors, but DENIED as to his claims against Hoy.

       IT IS SO ORDERED this 21st day of September, 2020.




                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
